 THE KROGER COMPANY235The Kroger CompanyandAmalgamated Meat Cutters andButcher Workmen of North America,Local88,AFL-CIONational Food Stores, Inc.andAmalgamated Meat Cutters andButcherWorkmen of North America,Local88,AFL-CIO.Cases Nos. 14-CA-2382 and 14-CA-2383.December 3, 1963DECISION AND ORDEROn October 31, 1962, Trial Examiner Benjamin B. Lipton issuedhis Intermediate Report in the above-entitled consolidated proceeding,finding that the Respondents had engaged in and were engaging in cer-tain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report together with a supporting briefand the General Counsel filed a brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications stated below.'Each of the Respondents is engaged in the operation of a nationwidechain of retail food stores and supermarkets. In the St. Louis, Mis-souri, area, the Respondents had joined several other employers, in-cluding A. & P., in joint collective bargaining negotiations withLocal 88, the Charging Party herein, covering a unit of meat depart-ment employees in all their stores.The last contract prior to theRespondents' alleged unfair labor practices expired on October 31,1959.Beginning on October 13 of that year, the employers bargainedon a multiemployer basis with Local 88 for a new agreement.When no agreement was reached, Local 88 called a strike againstA. & P. on January 14, 1960. On the same day, the two Respondentslaid off all their meat department employees and instructed them notto report for work until further notice.The other departments inthe Respondents' stores remained open.The two employers who hadbeen bargaining jointly with the Respondents and A. & P. did notclose down any portion of their operations.On March 10, while thestrike against A. & P. was still in progress, each Respondent reopenedthe meat departments in six of its stores, staffing them with supervisoryand clerical employees who had been transferred from other positions.With some exceptions, the customary line of fresh and prepackagedIThe Respondents' request for oral argument is hereby denied as the record, the excep-tions, and briefs adequately present the issues and the positions of the parties.145 NLRB No. 26. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeats was sold in those stores.The Respondents also stocked a lineof prepackaged meats in the meat departments of all their other stores,29 in the case of Kroger, 30 in the caseof National.No fresh meat wassold in those other stores and the prepackaged meat was handled byemployees of the Respondents from outside the meat departments.The strike against A.& P. ended on March 21,pursuant to an agree-ment reached on March 19 which was ratified by the A. & P. employeesthe following day.National,one of the Respondents herein, con-cluded an agreement with Local 88 onMarch 22 and,after ratificationon March 23, the employees returnedto work.Theemployees ofKroger, the other Respondent, returned to work on March 24,havingratified an agreement reached the day before by their employer andLocal 88.Neither Respondent calledback any of its laid-off meat de-partment employees until its new collective-bargaining agreement hadbeen executed.Each Respondent then called back all those employeeswho had been laid off in January.The Trial Examiner found that the Respondents violated Section8(a) (3) and (1) of the Act by operating their meat departments withsupervisory and clerical personnel, instead of with their locked-outemployees,until execution of the collective-bargaining contracts andreturn of the employees to their jobs,between March 22 and 24.2Weagree.The issues herein are similar to those involved in theBrown Foodcase.'The Board there held that although the decision inBuffaloLinen4permitted an employer who belonged to a multiemployer groupto lock out his employees and shut down his operations if the unionstruck one of the other employers,there was nevertheless no justifica-tion under such circumstances for the nonstruck employer to lock outhis employees and then try to operate with replacements.As was therestated :[W]hatever defensive validity there may be for shutting downin a whipsaw context, such consideration is inapposite where, asEThe Trial Examiner also found that the lockout was unlawful "from its inception" be-cause not intended to preserve the integrity of a multiemployer bargaining unit, relyingon (1) the fact that some of the members of the employers' group did not lock out theiremployees, (2) the eventual signing of separate agreements in settlement of the dispute,and (3) the Respondents' delay in recalling their employees after the end of the strikeagainst A. & P Since the complaint alleges only that the Respondents violated the Actby virtue of their conduct on and after March 15, and since the charge initiating thisproceeding was filed more than 6 months after the inception of the lockout on January 14,1960, we deem it unnecessary to determine whether the lockout was unlawful "from itsinception."We assume, rather, far purposes of this decision, that the lockout was lawfulat its inception.SeeBuffalo Linen Supply Company; et at,109 NLRB 447, affil.subnom. N.L.R.B. v Truck Drivers Local Union No. 449, Internationzl Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,353 U S. 87$John Brown,et at., d/b/a Brown Food Store,137 NLRB 73, enforcement denied 319F. 2d 7 (C.A. 10).With all due respect to the opinion of the Court of Appeals for theTenth Circuit, the Board has determined to adhere to its decision in theBrown Foodcaseand has filed a petition in the Supreme Court seeking certiorari review of the decision ofthe court of appeals therein.4Footnote 2,supra. THE KROGERCOMPANY237here, the employers do not shut down . . . . Locking out em-ployees in order to replace them with other workers may hardlybe viewed as equivalent to the defensive action of a shutdown topreserve the solidarity of the Association unit.On the contrary,since the Respondents were continuing to operate and since noreason appears why they could not have continued to operate withtheir own employees during the strike, this constitutes a tempo-rary replacement of employees solely because they were engagingin protected concerted activity ....5The same reasoning applies to the instant case.When the Respond-ents closed down their meat departments, they were arguably merelydoing so in order to defend against the efforts of Local 88 to destroythe multiemployer bargaining group. In accord withBuffalo Linen,the Respondents were free to take such defensive action.But as soonas they reopened the meat department with replacements for em-ployees who were willing to work, the nature of their conduct changedfrom defensive to retaliatory.Instead of protecting the multiem-ployer unit, the Respondents were penalizing their regular employeesfor their connection with a union which had called a strike against onemember of the multiemployer group. Such retaliatory conduct clearlyconstitutes discrimination to discourage union,and concerted activityin violation of Section 8 (a) (3) and (1) of the Act.In reaching this conclusion, we have been mindful of Mr. JusticeBrennan's statement for a unanimous Court that:Although the Act protects the right of the employees to strikein support of their demands, this protection is not so absolute asto deny self-help by employers when legitimate interests of em-ployees and employers collide. . . . The ultimate problem is thebalancing of the conflicting legitimate interests.The functionof striking that balance to effectuate national labor policy is oftena difficult and delicate responsibility, which the Congress com-mitted primarily to the National Labor Relations Board ....6We have sought to achieve that balance in the instant case by weigh-ing the employees' interest in engaging in concerted activity againstthe employer's interest in defending against whipsaw tactics and main-taining the integrity of the multiemployer bargaining unit.We be-lieve that the nonstruck employer's legitimate interest is fully pro-tected by giving him a choice between closing down or operating withthose regular employees who are willing to work. Selection of thealternative is in the hands of the individual employer, and he may usehis own judgment to determine which course he will pursue.TheBFootnote 3,sitpra,at 75.9N L R.B. v. Truck Drivers Local Union No. 449,International Brotherhoodof Team-sters, etc.,supra,at 96. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDchoice is his, whether the struck employer is able to function substan-tially as usual, or whether the struck employer is completely or vir-tually closed 7 In these circumstances there is in our opinion no validreason why the nonstruck employer should be entitled both to lockout his employees and continue to operate with temporary replace-ments for those employees.As noted above, to permit the nonstruckemployer to operate with replacements while his own employees arewilling to work, serves only to punish those employees because of theiradherence to the striking union.We find, therefore, that the Respondents interfered with, restrained,and coerced employees in the exercise of their right to bargain collec-tively and violated Section 8 (a) (1) of the Act by replacing themwhile they were still willing to work and were not on strike.We alsofind that such conduct constituted unlawful discrimination within themeaning of Section 8(a) (3) of the Act, in discouraging employeesfrom engaging in concerted activities for mutual aid and protection."ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications:'Appendixes C and Dare amended to read that loss of earnings shall be computed fromMarch 15,1960, rather than from March 10, 1960.7 There is no evidence in the record to indicate whether A & P, the struck employerherein,remained open or closed during the strike, but, as indicated,this factor wouldnot control the resultIn the section of the Intermediate Report entitled"The Remedy,"the Trial Examinerinadvertently recommendedthat theloss of earnings for the affected employees be com-puted from March 10, 1960. As the complaint alleges that the Respondents committedunfair labor practices on and after March 15, 1960, we hereby correct the IntermediateReport and shall order the loss of earnings computed from the later dateOThe Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat the Respondents,The Kroger Company and National Food Stores,Inc., theirofficers,agents,successors,and assigns,shall:INTERMEDIATE REPORTSTATEMENT OF THE CASEA hearingwas heldbefore TrialExaminer Benjamin B. Lipton inSt.Louis,Missouri,on September 11, 1962, involving allegationsby the General Counsel thatThe Kroger Company,hereincalled RespondentKroger,and NationalFood Stores,Inc., herein called RespondentNational,engaged in a lockout of employees in viola-tion of Section 8(a)(1) and(3) of the Act.'All partieswere represented andparticipated in the hearing, andthey waivedoral argument on the record.Respond-ents and the GeneralCounselfiled briefs,which have been dulyconsidered.Upon the entire record in the cases, I make the following:1 The charges in both cases were filed on September 13, 1960, and the amended com-plaint on the basis of which hearing was held was issued August 3, 1962. THE KROGER COMPANYFINDINGS OF FACT239I.COMMERCE AND JURISDICTIONAL DATARespondents Kroger and National are each engaged in the business of operatinga nationwide chain of retail stores. Involved herein are certain retail food storesof Respondents in the area of St. Louis and St.Louis County,Missouri.The GreatAtlantic and Pacific Tea Company,Inc.,herein called A. & P, also operates anationwide chain of retail food stores,including stores in St. Louis,Missouri.Kroger, National,and A. & P. each sell and distribute food products and othermerchandise having an annual gross value in excess of $500,000.Kroger and Na-tional each receives shipments directly in interstate commerce valued in excess of$50,000 annually at each of the retail stores involved herein,and A. & P. receivesshipments directly in interstate commerce valued in excess of$50,000 annually atits places of business in the State of Missouri.It is stipulated,and I find, that Kroger,National, and A. & P., each individually and all collectively with other employersnot herein otherwise directly concerned,are employers engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmenof North America,Local 88,AFL-CIO,herein calledthe Union,is a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICESA. Undisputed and stipulated factsOn or about October 13,1959, the Union commenced joint collective-bargainingnegotiations with the employers in a multiemployer unit of meat department em-ployees covering certain retail stores in the St. Louis,Missouri,area, of RespondentsKroger and National, A.&P., Independent Food Dealers of Greater St. Louis, andMetropolitan Food Dealers, Inc .2On January 14, 1960,3 the Union called a strike of the meat department employeesof A. & P. in St. Louis. Thereupon, on the same date, Respondents Kroger andNational laid off all the meat department employees at each of their retail storeshere involved,with notice given the employees that they were not to report for workuntil notified.4From January 15 to March 10 these meat departments remainedclosed, although the stores were otherwise open and operating.On March 10,Respondents Kroger and National reopened the meat departmentsin each of the retail stores, without recalling to work any of the laid-off employees.In six particular stores of each Respondent,operations were resumed with advertise-ments that full stocks of fresh meats and other prepackaged meats would be available,but some of the customer services normally provided and some of the meat productsnormally merchandised were not in fact made available, since the customer servicesand meat department merchandise made available were limited by the skills of theindividuals who were used to staff the meat departments.In the six specific storesof each Respondent the meat departments were staffed and operated with supervisors,managerial representatives,and office clerical employees who were not embracedin the unitIn addition,Respondent Kroger operated the meat departments in itsremaining 29 retail stores in the area and Respondent National operated the meatdepartments in its 30 remaining retail stores in the area by making available alimited line of prepackaged items which were normally merchandised in such stores;but no fresh meat was stocked or sold.At each of these stores,the store managerand/or the assistant store manager received,shelfed, and merchandised the pre-packaged meat products made available.52 Effective November 3, 1957,and expiring October 31,1959,a contract existed be-tween the Union and a multiemployer group, with Greater St Louis Food Dealers Asso-ciation as a party3All dates herein are in the year 1960 unless otherwise specified'The General Counsel and Respondents stipulated that the multiemployer bargaininggroup decided to lock out the meat department employees at Kroger and National as adefensive measureThe Charging Party did not join in this stipulation.',Attached hereto as Appendixes A and B are lists of the specific retail stores of Re-spondents Kroger and National which are involved,including the six stores of each whichreopened on March 10 with a supply of fresh meats as well as prepackaged meats 240DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union engaged in picketing at only the six retail store locations of each Re-spondent at which fresh meats were made available, as above described.The picketsigns carried the legend "Locked Out."On March 19 the struck employer, A & P., arrived at a contract with the Union,and on March 20 the agreement was ratified by the A. & P. employees. On March 21the A. & P. employees returned to work. On March 22 Respondent National reachedagreement with the Union, and on March 23 the employees ratified the agreementand returned to work.On March 23 agreement between Respondent Kroger andthe Union was reached and ratified, and on March 24 the employees returned towork.B. ContentionsThe complaint alleges no violation respecting the lockout by Respondents Krogerand National from January 15 to March 10, following upon the Union's strike againstA. & P. Relying upon theBrown Foodcase,6 the General Counsel contends thatRespondents Kroger and National violated Section 8(a)(3) and (1) of the Act by(a) reopening and resuming operation of the meat departments in their retail storesfrom March 15 to 20, while the employees who normally staff these departmentswere locked out by Respondents, and (b) continuing the lockout after March 20,when the Union's strike against A. & P. had ceasedRespondents take the position"that their actions throughout, in locking out their meat department employees as adefensive measure and in continuing the lockout while they later operated their meatdepartments in a limited manner, were permissible and protected under the SupremeCourt's doctrine inBuffalo Linen," 7Respondents thus explicitly assert that thepurpose of the lockout throughout was to protect the multiemployer bargaining unitfrom the disintegration threatened by the Union's whipsaw strike against one ofthe employer-members of the multiemployer unit, as in theBuffalo Linencase.Respondents "seriously disagree" with the Board's decision inBrown Food,and inany event contend that the facts in the present case are materially distinguishable fromthose inBrown Food.C. Controlling precedentsAs noted, Respondents squarely rely on the Supreme Court's holding inBuffaloLinenas providing the justification for their lockout herein. In that case, the unionstruck one employer-member of a multiemployer association unit to implement itsbargaining demands in the unit, and thereupon all the nonstruck employer-membersof the unit temporarily shut down their operations.The Board had found that thestrike against one of the multiemployer group constituted a threat of strike againstthe others and that it was therefor a type of economic problem of the nonstruckemployers which legally justified their resort to a temporary lockout.The Court ofAppeals for the Second Circuit, reversing the Board, held that a temporary lockoutof employees on a "mere threat of, or in anticipation of, a strike" could be justifiedonly if there were unusual economic hardship, and as the facts showed no sucheconomic justification, the lockout of the nonstriking employees was an interferencewith their statutory right to engage in concerted activities in violation of Section8(a)(1) and was also a discrimination against them because of the Union's action,thereby discouraging membership in the Union in violation of Section 8(a)(3).The Supreme Court viewed the case as posing only the "narrow question" of whethera temporary lockout may lawfully be used as a defense to a union strike tactic whichthreatens the destruction of the employers' interest in bargaining on a group basis.The Court answered the question in the affirmative. It observed that the "ultimateproblem is the balancing of the conflicting legitimate interests [of "employees andemployers"] and that the "difficult and delicate responsibility" for striking that bal-ance was committed primarily to the Board. It concluded that the court of appealserred in confining "too narrowly" the exercise of such discretion by the Board whichitheld, had correctly balanced the conflicting interests involved.InBrown Food,the Board ruled upon the legality of a lockout involving a multi-employer association unit of five employers operating retail food stores in a locality.In furtherance of bargaining demands addressed to the multiemployer unit, the unionstruck one employer member. The four nonstruck employers then locked out theiremployees in the unit for the duration of the strike consistent with the Association'sannounced policy that a strike against one was a strike against all.Each memberemployer, however, undertook to continue operations, with the struck employer hiringO John Brown, et al, d/b/a B) own Food Store,127 NLRB 737N L B B v Truckdrivers Local Union No 449, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL (Buffalo Linen Supply Co ),353U S. 87, affg 109 NLRB 447. THE KROGER COMPANY241replacements for those on strike, and the four nonstruck employers functioning withthe assistance of supervisors, relatives of management, and new employees hiredon a temporary basis.During the period of the strike and lockouts, bargainingnegotiations continued until a final agreement was reached covering the multiem-ployer unit, at which time the strike and lockouts were terminated and the employersimmediately recalled to work all their employees.The Board held in these circum-stances that the lockout by the four nonstruck employers was in violation of Section8(a)(1) and (3) of the Act. The Board reasoned in essential part, viz:While the present case has its similarity to theBuffalo Linensituation, thereisa critical difference between the two cases.The underlying rationale ofBuffalo Linenwas that a shutdown was deemed appropriate to preserve theestablished unit, and that the lockout incidental to such shutdown was not unlaw-ful.In the instant case, however, there was no shutdown to protect a bargain-ing unit, for Respondents continued to operate by hiring replacements afterlocking out their employees.Therefore, whatever defensive validity there maybe for shutting down in the whipsaw context, such consideration is inappositewhere, as here, the employers do not shut down.A lockout, needless to say,is a drastic form of discrimination and its use in the present case far exceeds thejustification for the otherwise discriminatory measure endorsed inBuffaloLinen. . ..Locking out employees in order to replace them with other workersmay hardly be viewed as equivalent to the defensive action of a shutdown topreserve the solidarity of the Association unit.On the contrary, since theRespondents were continuing to operate and since no reason appears why theycould not have continued to operate with their own employees during the strike,this constitutes a temporary replacement of employees solely because they wereengaging in protected concerted activity . . . .The purpose of [theBuffalo Linen]exception to the rule against lock-outs for union activity is to prevent unfair advantage being taken of the mem-bers of an employer unit. If the Union could successfully strike one at a time,the other members of the employer unit would in ordinary circumstances con-tinue operating to the severe economic damage of the struck member, and eachin turn could be driven to the wall in the "whipsaw." For this reason, if onemember is shut down by a strike, the others may also shut down, but they arenotrequiredto do so. If the struck member operates through replacements, noeconomic necessity exists for the other members shutting down. If in thosecircumstances they resort to a lockout and hire replacements, it may be reason-ably inferred that they do so not to protect the integrity of the employer unit,but for the purpose of inhibiting a lawful strike. In short, the lockout in thesecircumstances ceases to be "defensive" and becomes "retaliatory."BuffaloLinen Supply Company; et al.,109 NLRB 447, 448, quoted at 353 U.S. 87, 91.D. Concluding findingsThe legal conclusions of the Board in theBrown Foodcase, includingits construc-tion of the Supreme Court opinion inBuffalo Linen,appears fairly plain. I am, ofcourse, bound by the Board's decisions.Thus, it may be stated that in thesituationof a whipsaw strike, as here, certain rights and obligations flow from the statute andthe decisional law thereon.A lockout by the nonstruck members of a multiemployerunit would be a direct form of discrimination within the compass of Section 8(a) (3)and interference with employee rights within Section8(a)(1)-exceptthat thelockout may be justified by a counterbalancing right of the employers of a kind whichis cognizable in the law. Such an exception, and a limited one, was defined by theSupreme Court in theBuffalo Linencase, where the nonstruck employers resorted tothe lockout solely as a defensivemeansto preserve the integrity of the multiemployerunit threatened by the union's whipsaw strike.Preservation of the bargaining unitwas there recognized as within the employers' "legitimateinterests" to a degree whichserved to balance out or neutralize the rights and protections afforded the employeesunder the statute.88 The kind of "legitima'te interest" recognized inBuffalo Linenis analogous to that in-volved, for example, inN L R B v. McKay Radio & Telegraph Co.,304 U S 333, wherethe hiring of permanent replacements for employees engaged in an economic strike washeld justified by the employers' balancing right to continue to operate its business despitethe strike734-070-64-vol 14517 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDInmajor aspects,the present case andBrown Foodare similar.To be sure,there are also certain factual differences between the two cases,but these do not, asI find, operate in Respondents'favor.Here there were five individual employersembraced within the multiemployer bargaining unit.9When one of them, A. & P.,was struck by the Union, Respondents Kroger and National, of the four nonstruckemployers,undertook to lock out their employees in the unit.The sole purpose ofthe lockout,Respondents aver, was their desire to protect the multiemployer unitagainst the Union'swhipsaw strike, i.e.,theBuffalo Linenjustification.Inherent inRespondents'defense is the position that five employers comprised the bargaining unitand that they sought to act as a unit and be treated as a unit in relations with theUnion.However, only two of the four nonstruck employers saw fit to engage in alockout allegedly to protect the unit. It cannot be regarded,in light ofBrown Food,that this limited action was intended effectively to relieve the struck employer fromthe pressure of the Union's whipsaw strike or to remove the Union's threat of separatestrike action against Independent Food Dealers and Metropolitan Food Dealers, theother two nonstruck employers in the unit.In the circumstances,I hold that theRespondents'lockout from its inception did not come within the exception for permis-sive lockout action defined in theBuffalo LinenandBrown Foodcases.'°On March 10, Respondents Kroger and National reopened and resumed operations,albeit on a reduced scale, of the meat departments in all of their retail stores em-braced in the unit.The functions were temporarily performed by existing personnelfrom outside the bargaining unit, although no new employees were hired.The locked-out employees, who normally performed and were available for such work, werenot recalled.I do not find material the variations in the facts to which Respondentsadvert in seeking to distinguish the present case fromBrown Food.The fact thatRespondents,from January 15 until March 10, did not attempt to operate the meatdepartments from which the employees were locked out-has no critical significance.The lockout from its inception,as earlier found, had no defensive validity.And,under the principle ofBrown Food,the resumption of operations with the use oftemporary replacements at any time while the lockout continued was evidence whichnegated Respondents'specializedBuffalo Linendefense and established instead theunlawful character of the lockout. InBrown Food,the replacements consisted ofsupervisory personnel,relatives of management,and new employees hired on a tem-porary basis.All were classed by the Board as replacements;no distinction was madeas between the new employees hired and those who were summoned from permanentposts outside the unit.The important fact was that all these individuals weretemporarily taking the place of the locked-out employees,who were available and will-ing to work.It appears from their advertisements that Respondents,as of March 10,sought to operate the meat departments in all their stores to the fullest extent theywere capable without the services of the regular employees who were locked out. Thatthe operations were resumed on a reduced basis provides no aid to the Respondents intheir defense.The point is that Respondents could not consistently maintain theirdefensive position by undertaking to operate with replacements, regardless of degree,while keeping their regular employees locked out.There was no economic necessityfor Respondents to engage in the lockout. In the described situation,as inBrownFood,the inference is reasonably warranted that Respondents'purpose in the lock-out was not to prevent the threatened break up of the multiemployer unit, butimproperly to inhibit and retaliate against the Union's lawful strike.iiCollective-bargaining negotiations were carried on during the period of the Union'sstrike against A. & P. and the lockout by Respondents Kroger and National.OnMarch 20, a separate contract between the Union and A. & P. was reached, and thenext day the A. & P. employees returned to work-the strike having been terminated.Nevertheless, Respondents Kroger and National continued the lockout.On March 23,after National and the Union agreed to a separate contract, the locked-out employeeswere recalledby National and returned to work.And on March 24, Kroger's em-flRespondentsKrogerand National,A. & P., Independent Food Dealers, and Metro-politan Food Dealers10In the absence of an allegation in the General Counsel's complaint, no violation isfound for the period of the lockout from January 15toMarch 10, 1960.11I find no merit in Respondents' argument, in effect,that their resumption of opera-tions on March 10 did not upset the balance of the conflicting legitimate interests of theUnion and the multiemployer group,because on the same date and shortly thereafter theyimproved their previous offers to the Unionwith theresult that successive contracts weresigned on March 20, 22, and 23,1960.The record showsthat theUnion also made con-cessions during these negotiations.Regarding this contention of Respondents, it is suffi-cient to statethat,inmy view,Respondents misconceive the holdings inBuffalo LinenandBrown Food, supra. THE KROGER COMPANY243ployees were recalled and returned to work, following a separate contract betweenKroger and the Union. Respondents offer the sameBuffalo Linendefense as to thelockout which continued after the Union ceased its strike againstA. & P. Thepositionappears anomalous.Respondents persisted in the lockout despite the removal of thewhipsaw strike which is alleged as the very cause of the lockout.This evidenceconfirms the earlier findings herein that Respondents'true purpose was not, as theycontend,the limited and privileged one of protecting the integrity of the unit.Indeed,Respondents themselves have acted in disregard of the unity of the multlemployerbargaining group in separately initiating the lockout and in separately negotiatingcontracts with the Union.One of the arguments of the General Counsel is that after March 20, the obviouspurpose of Respondents Kroger and National in continuing the lockout was infurtherance of their effort to obtain more desirable contract terms with the Union.i2As already noted, Respondents do not assert such a purpose but only that ofpreserving the integrity of the established bargaining unit.Findings have accordinglybeen made on the basis of Respondents'contentions.My conclusion is that in locking out the meat department employees on andafterMarch 10, Respondents Kroger and National interfered with the statutory rightof the employees to engage in concerted activities,and discriminated against them, inviolation of Section 8(a) (1) and(3) of the Act.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tion with the operations of Respondents and of A. & P. set forthin sectionI,above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States and foreign countries,and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, I willrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondents had discriminatorily locked out employees in theirmeat departments,Iwill recommend that each Respondent make whole theseemployees for any loss of earnings they suffered by reason of the discriminationagainst them by payment to them of a sum of money equal to that which they wouldnormally have earned, absent the discrimination,from the date of the discriminationfound herein,on March 10, 1960, to the date they were recalled and returned towork, on March 23, 1960, in the case of Respondent National,and on March 24,1960, in the case of Respondent Kroger. Backpay shall be computed on a quarterlybasis,with deduction for net earnings during each period, in the manner set forthinF.W. Woolworth Company,90 NLRB 289; and backpay obligations shall includepayment of interest at the rate of 6 percent to be computed in the manner describedinIsis Plumbing & Heating Co,138 NLRB 716. It will also be recommended thatRespondents preserve and upon request, make available to the Board, all payrollrecords,social security payment records,timecards,personnel records and reports,and all other records necessary and useful to determine the amount of backpay dueunder the terms of these recommendations.Upon the foregoing findings of fact and upon the entire record in the cases, ICONCLUSIONS OF LAW1.The Unionisa labor organization within the meaning of Section 2(5) of theAct.2.By discriminatorily locking out their meat department employees, thereby dis-couraging membership in the Union, Respondents engaged in and are engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.12The Board has ruled thatan employermay not engage in a lockoutto enhance itsbargainingposition.B g, Utah Plumbing and HeatingContractorsAssociation and itsMembers,126 NLRB 973, enfd 294 F.2d 165(CA 10) ;Quaker State Oil RefiningCorporation,121 NLRB 334,enfd.270 F 2d 40 (CA 3), cert denied 361 U S 917, bothcases more recently cited by the BoardinJohn Brown,et at , d/b/a BiownFood Store,7.And seeDalton Brick & Tile Corporation,126 NLRB 473,reed. 301 F 2d 886 (C A. 5).13John Biown, et at,d/b/a BrownFoodStore, ibid. 244DECISIONS OP NATIONAL LABOR RELATIONS BOARD3.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the cases,I recommend that Respondents,The Kroger Companyand National Food Stores, Inc., at their retail food operations in the area of St. Louis,Missouri,their officers,agents, successors,and assigns,shall:1.Cease and desist from(a)Discouraging membership in Amalgamated Meat Cutters and Butcher Work-men of North America,Local 88, AFL-CIO, or in any other labor organization, bydiscriminatorily locking out their employees.(b) In any like or related manner interfering with, restraining,or coercing theiremployees in the exercise of their rights guaranteed in Section 7 of the Act2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Make whole the meat department employees who were locked out for any lossof earnings in the manner set forth in the section of the Intermediate Report entitled"The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records, timecards,social security paymentrecords, personnel records and reports, and all other records as set forth in thesection of the Intermediate Report entitled"The Remedy."(c)Each Respondent shall post at its retail food establishments in the St. Louis,Missouri, area, copies of the attached appropriate notice marked"Appendix C" and"Appendix D." 14 Copies of said notice,to be furnished by the Regional Director forthe Fourteenth Region, shall,after being duly signed by authorized representatives,be posted immediately upon receipt thereof, and be maintained for 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced,or covered by any other material.(d)Each Respondent shall notify the Regional Director for the Fourteenth Region,in writing,within 20 days from the receipt of this Intermediate Report and Recom-mended Order,what steps it has taken to comply herewith.1514 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken tocomplyherewith "15 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"ADecree of the UnitedStatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "ADecision and Order "APPENDIX AThe retail food stores of The Kroger Company in the St. Louis, Missouri, area,involved herein:1.8104 Maryland, Clayton 5, Missouri2.6411 Clayton,Clayton 17,Missouri3.5529 South Lindbergh,Concord Village 23, Missouri4.201 South Florissant Road, Ferguson 35, Missouri5.8985 Jennings Station Road, Jennings 36, Missouri*6. 109 East Jefferson,Kirkwood 22, Missouri7.9955 Manchester,Kirkwood 22, Missouri8.7270 Southwest,Maplewood 17, Missouri9.7271 Natural Bridge, Normandy 21,Missouri10. 1033 Brentwood Boulevard,Richmond Heights 17, Missouri*11. 6360 Clayton Road,Richmond Heights 17, Missouri12. 10585 St.Charles Rock Road,St. Ann, Missouri*13. 8762 St. Charles Rock Road, St. Johns, Missouri14. 3172 South Grand,St. Louis 4,Missouri15. 2625 Stoddard,St. Louis 6,Missouri THE KROGER COMPANY16. 2612 North 13th Street,St. Louis 7,Missouri*17. 4312 North Grand, St. Louis 7, Missouri18. 131 North Euclid, St.Louis 8, Missouri19. 4361 Olive Street,St. Louis 8,Missouri20. 4301 Hampton,St. Louis 9,Missouri*21. 4310 Manchester,St. Louis 10,Missouri22. 1616 South 39th Street,St. Louis 10, Missouri23. 5471 Easton, St.Louis 12, Missouri24. 1348 North Kingshighway,St. Louis 13, Missouri25. 3316 North Union, St. Louis 15, Missouri26. 4324 Loughborough,St. Louis 16,Missouri27. 3908 South Grand, St. Louis 18, Missouri28. 3417 Ohio, St. Louis 18, Missouri29. 3900 Goodfellow,St. Louis 20,Missouri30. 8959 South Grand, St. Louis 25, Missouri31. 9501 Watson Road, St.Louis 26, Missouri*32. 7575 Olive Street Road,University City 30, Missouri33. 8614 Olive Street Road, University City 30, Missouri34. 642 East Lockwood, Webster Groves 19, Missouri35. 6121 Wells, Wellston,Missouri245*The six Krogerstores which reopenedon March 10, 1960, witha supply of fresh meatsand prepackaged meatsAPPENDIX BThe retail food stores of National Food Stores,Inc., in the St.Louis,Missouri, area,involved herein:1.100017 Gravois, Affton 23, Missouri2.8937 Natural Bridge, Bel Air 21, Missouri3.2212 Chambers Road, Bissell Hills 36, Missouri4. 190 North Florissant,Ferguson 35, Missouri*5.770 Lindbergh,Florissant,Missouri*6.8319 Jennings Station Road, Jennings 36, Missouri*7.9901 Manchester,Kirkwood 22, Missouri8. 1203 Lemay Ferry Road, Lemay 25, Missouri9. 3111 Sutton,Maplewood 17, Missouri10. 9656 Olive Street Road,Olivette 32,Missouri11. 2719 Woodson Road, Overland 14,Missouri12. 7935 Page, Pagedale 33, Missouri13. 10427 St.Charles Rock Road, St.Ann 34, Missouri14. 2400 South 12th Street, St. Louis 4, Missouri15. 1420 Montgomery, St. Louis 6,Missouri16. 4250 North 20th Street, St. Louis 7,Missouri17. 4334 Warne,St. Locus 7, Missouri18. 420 North Sarah, St. Louis 8,Missouri19. 3801 Hampton,St. Louis 9,Missouri20. 5550 South Grand, St. Louis 11, Missouri21. 528 DeBaliviere,St. Louis 12, Missouri22. 2747 Goodfellow,St. Louis 12, Missouri23. 1142 Hodiamont,St. Louis 12,Missouri24. 4949 Easton,St. Louis 13, Missouri25. 4331 Natural Bridge, St. Louis 16, Missouri*26. 3006 North Union, St. Louis 15,Missouri27. 5856 Christy,St. Louis 16, Missouri28. 1024 Big Bend, St. Louis 17, Missouri*29. 7800 Morganford,St. Louis 23, Missouri30. 8925 Riverview Drive, St. Louis 37,Missouri*31. 5375 Southwest,St. Louis 39,Missouri32. 630 McKnight,University City 30, Missouri33. 7318 Olive Street Road,University City 30,Missouri34. 6 South Old Orchard Road,Webster Groves 19, Missouri35. 8011 Watson Road, Webster Groves 19, Missouri36. 5870 Easton,Wellston, Missouri*The six National stores which reopened on March 10,1960, with a supply of freshmeats and prepackaged meats. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL EMPLOYEES OF THE KROGER COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,I hereby notify my employees that:WE WILL NOT discourage membership in Amalgamated Meat Cutters andButcherWorkmen of North America, Local 88, AFL-CIO, or in any otherlabor organization,by discriminatorily locking out our employeesWE WILL make whole the meat department employees who were unlawfullylocked out for any loss of earnings from March 10 to 24, 1960.WE WILL NOT by means of unlawful lockout or in any like or related mannerinterferewith, restrain,or coerce our employees in the exercise of their rightto self-organization,to form labor organizations,to join or assist AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 88, AFL-CIO,or any other labor organization,to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.THE KROGER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building,1520Market Street, St. Louis 3, Missouri,Telephone No. Main1-8100, Extension 2142, if they have any question concerning this notice or com-pliance with its provisions.APPENDIX DNOTICE TO ALL EMPLOYEES OF NATIONAL FOOD STORES, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOT discourage membership in Amalgamated Meat Cutters andButcherWorkmen of North America, Local 88, AFL-CIO, or in any otherlabor organization,by discriminatorily locking out our employees.WE WILL make whole the meat department employees who were unlawfullylocked out for any loss of earnings from March 10 to 23, 1960.WE WILL NOT by means of unlawful lockout or in any like or related mannerinterfere with, restrain, or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join or assist AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 88, AFL-CIO, orany other labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from anyor all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.NATIONAL FOOD STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building, 1520 Market Street,St.Louis 3, Missouri, Telephone No. Main1-8100,Extension 2142, if they have any question concerning this notice or com-pliance with its provisions.